DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krupp (US 2009/0084391) in view of Thoede (US 2018/0020718).
Claims 1 and 18. Krupp discloses a smoking apparatus comprising bowl 2 attached to the head 5 (main base) of the pipe, where the top of the head 4 (bowl receiving port) is made of rubber or plastic such that it may fit tightly into the bottom opening of the bowl 3 (bowl for containing smokable material). The top of the head 4 (bowl receiving port) defines a cylindrical interior passage forming a smoke inlet conduit for providing passage of smoke between the bowl receiving port at the top of head 4 and the downstem insertion port at the top of head 5 (main base). The tubular structure 10 (cylindrical downstem element) has one terminus at the top of the head 5, where the bowl 2 is situated and another terminus opposite the head 5. The side opening of the head of the pipe 16 (mouthpiece receiving port) may be connected to a mouth piece 14 (mouthpiece assembly) by adjoining the end of the mouthpiece 15 to the side opening 16. The side opening 16 terminus 17 (smoke outlet conduit) is within the head structure 5, such that the side opening 16 does not puncture the tubular structure 10. The coupler 8 (lower portion) may be attached to the head structure 5 by affixing the top of the coupler 7 onto end of the head structure 6 or may be built-in to the head structure 5 as a single piece. The coupler 8, affixed to the head structure 5, may be fitted upon different threading types and diameters of the bottle mouth 11. Before attaching the pipe structure, consisting of sections 4, 5, 8 and 10, to the liquid receptacle 12 (bottle), the liquid receptacle should be approximately half filled with liquid, typically water, via the bottle opening 11 ([0013]; Figures 1, 2, and 3). After the smoking apparatus is assembled, it may be used by placing a smokeable substance into the bowl 2 at the top of the bowl 1, and by placing on the bowl an appropriate cover, such as perforated aluminum foil, and a heat source, such as ignited coal or an electric heater. The user may then apply a vacuum (such as by inhaling) to the mouthpiece 14 which decreases air-pressure within the sealed assembly via the head structure 5, drawing airflow from the burning smokeable substance in the bowl 2, down through the tubular structure 10, through the liquid 13 contained within the liquid receptacle 12. The air then exits the sealed system through the mouthpiece 14 connected to the head structure 5 via the side opening 16 ([0014]).
Krupp does not explicitly disclose that the coupler 8 (lower portion) comprises a flexible material configured to provide a force fit relationship with a bottle.
Theode discloses a smoking adaptor 10 having an annular, conical, or frustoconical seal 40 disposed on an outer generally cylindrical surface 20 of the body of the smoking adaptor. In one embodiment, frustoconical seal 40 may be formed from an elastomer. Seal 40 may seal against an opening of a bottle for forming a smoking device assembly 100 ([0044]; Figures 2 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the threaded coupler 8 of Krupp with a frustoconical seal 40 made from an elastomer, such as that of Theode, so that the coupler is capable of forming a seal with a variety of different sized bottle openings.
Claim 2. Modified Krupp discloses that the tubular structure 10 (cylindrical downstem element) is attached to the head 5 (main base) of the pipe (Krupp [0006]; Figure 1).
Claim 3. Modified Krupp discloses that mouthpiece 15 is adjoined to the side opening 16 (Krupp [0013]; Figure 1).
Claim 4. Modified Krupp discloses that mouthpiece 15 is adjoined to the side opening 16 and the tubular structure 10 (cylindrical downstem element) is attached to the head 5 (main base) of the pipe by force fit (Krupp [0006]; [0013]; Figure 3).
Claim 5. Modified Krupp discloses bowl 2 attached to the head 5 (main base) of the pipe (Krupp [0013]; Figures 1 and 2).
Claims 6 and 7. Modified Krupp discloses coupler 8 (lower portion) has a smooth outer surface (Krupp Figures 1-3). Thoede discloses that seal 40 may have external ridges or grooves for assisting in forming a gas tight seal (Theode [0041]; Figure 2).
Claims 8 and 9. Modified Krupp discloses smoking pipe comprising head 5 having a side opening 16 which may be connected to a mouth piece 14 (mouthpiece element) by adjoining the end of the mouthpiece 15 (mouthpiece extension) to the side opening 16 (Krupp [0013]; Figures 1 and 2 wherein the side opening extends from head 5 at an angle of approximately 45 degrees).
Claim 10. Modified Krupp discloses the apparatus of claim 1 having tubular structure 10 (cylindrical downstem element) (Krupp Figures 1-3) but Krupp does not explicitly disclose the tubular structure 10 having a plurality of slits in a lower portion thereof for diffusing smoke exiting the tubular structure.
Thoede discloses that the lower section 116 (downstem element) comprises a plurality of egress ports 17 (slits) positioned at a lower portion thereof such that they are located below the fluid 400 level in the bottle 300 when in use (Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a plurality of egress ports 17 (slits) positioned at a lower portion of the tubular structure 10 to allow for a duct egress out of tubular structure 10 (Theode [0044]; Figures 1 and 2).
Claims 13 and 17. Modified Krupp discloses the apparatus of claim 1 but does not explicitly disclose a lower portion sleeve/bottle insert positioned around the coupler 8 (lower portion). However, Thoede discloses annular, conical, or frustoconical seal 40 (sleeve) disposed on an outer generally cylindrical surface 20 of the body of the smoking adaptor ([0044]; Figures 2 and 7). Seal 40 can be placed over middle section 140 (lower portion) ([0046]; Figures 2 and 7). It would have been obvious to one of ordinary skill in the art before the effective filing date that the coupler 8 (lower portion) of Krupp be modified to include a lower portion sleeve such as the seal 40 (sleeve) of Theode in order to facilitate a seal between the apparatus and the liquid receptacle 12 (bottle).
Claim 16. Modified Krupp discloses the apparatus of claim 1 but does not explicitly disclose a smokable roll attachment configured to be inserted into the bowl receiving port. However, Thoede discloses funnel adaption 124 (smokable roll attachment) designed to mechanically interface with bore 26 (smoke inlet conduit) forming the bottom and extension 126 (bowl receiving port) which attaches to the top face of circular face 22. In operation materials 200 for combustion can be placed into funnel 124 and ignited ([0048]; Figures 4 and 7 wherein the funnel 124 may be used to hold a rolled smokable product). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the funnel adaption 124 (smokable roll attachment) attachable to the top of the head 4 (bowl receiving port) of Krupp to facilitate the use of different smokable materials.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krupp (US 2009/0084391) in view of Thoede (US 2018/0020718) and Yomtov et al. (US 2010/0126516).
Claims 11 and 12. Krupp in view of Thoede discloses the smoking apparatus of claim 1 but does not explicitly disclose a bowl receiving port insert positionable between the bowl receiving port and a bowl, or a downstem element sleeve positionable between the downstem element insertion port and the downstem element.
Yomtov et al. discloses a water pipe including a bowl 12 wherein the bowl 12 may be connected to stem member 16 with an air-tight seal (e.g., O-ring or grommet) (Abstract; [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an o-ring or grommet (insert/sleeve) between the connectable pieces of the smoking apparatus of Krupp in view of Thoede, including between the bowl 3 (bowl for containing smokable material) and top of the head 4 (bowl receiving port) and between the downstem insertion port at the top of head 5 (main base) and tubular structure 10 (cylindrical downstem element) in order to create an air-tight seal as taught by Yomtov et al.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Krupp (US 2009/0084391) in view of Thoede (US 2018/0020718) and Liu et al. (US 2014/0144452).
Claim 14. Krupp in view of Thoede discloses the smoking apparatus of claim 1 but does not explicitly disclose a vape attachment configured to be inserted into extension 126 (bowl receiving port). 
Liu discloses an electronic hookah comprising battery part 2 which contains rechargeable batteries, the atomizing part 1 which contains four atomizers, and the storing part 3 which is used for storing tobacco-tar ([0029]; Figure 1). The battery part 2, atomizing part 1, and storing part 3 are assembled together and placed on top of a pedestal. A suction nozzle is also connected to the pedestal ([0033]-[0036]; Figures 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the bowl 3 of Krupp may be replaced with the battery part 2, atomizing part 1, and storing part 3 of the electronic hookah disclosed by Liu et al. to provide a more convenient method of smoking which is ready to smoke as soon as assembled (Liu Abstract) and which avoids ignition of the smoking material itself or of charcoal as it often used to heat the smokable material resulting in a cleaner and safer method of smoking (Liu [0002]-[0003]).


Response to Arguments
	Applicant’s arguments concern claim amendments that are addressed in the rejections above.
	

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747